MEMORANDUM **
Mafua Heuaha Vailolo, a native and citizen of Tonga, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for lawful permanent resident cancellation of removal. We dismiss the petition for review for lack of jurisdiction.
The agency denied Vailolo’s cancellation of removal application in the exercise of discretion. We lack jurisdiction to review this determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003) (“We [have] interpreted [8 U.S.C. § 1252(a)(2)(B)®] to encompass all discretionary decisions involved in the cancellation of removal context, including the ultimate discretionary decision to deny relief.”); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We also conclude that Vailolo has failed to “allege at least a colorable constitutional violation” over which we could exercise jurisdiction. See Martinez-Rosas, 424 F.3d at 930 (“Martinez-Rosas’ claim that the IJ denied her right to due process by misapplying the facts of her case to the applicable law does not meet this requirement.”).
Finally, we lack jurisdiction to review Vailolo’s contention that the IJ’s decision was impermissible boilerplate. See Fernandez v. Gonzales, 439 F.3d 592, 604 (9th Cir.2006) (“As we have already determined that we are without jurisdiction to review the [agency’s] conclusion on the merits, the *540concerns ... about our ability to review inadequately reasoned or cursory [agency] decisions when jurisdiction is present do not apply.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.